   Case 2:21-cv-00316 Document 48 Filed 06/23/21 Page 1 of 20 PageID #: 516




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION

B.P.J., by her next friend and mother,
HEATHER JACKSON,

   Plaintiff,

    v.                                                            Civil Action No. 2:21-cv-00316
                                                                  Honorable Joseph R. Goodwin
WEST VIRGINIA STATE BOARD OF
EDUCATION; HARRISON COUNTY BOARD
OF EDUCATION; WEST VIRGINIA
SECONDARY SCHOOL ACTIVITIES
COMMISSION; W. CLAYTON BURCH, in his
official capacity as State Superintendent; and
DORA STUTLER, in her official capacity as
Harrison County Superintendent,

   Defendants.

       DEFENDANTS WEST VIRGINIA STATE BOARD OF EDUCATION
        AND SUPERINTENDENT W. CLAYTON BURCH’S RESPONSE IN
   OPPOSITION TO PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION

         NOW COME Defendants West Virginia State Board of Education and Superintendent W.

Clayton Burch, by and through counsel, Kelly C. Morgan, Michael W. Taylor, Kristen V.

Hammond, and the law firm of Bailey & Wyant, P.L.L.C., and for their response in opposition to

Plaintiff’s Motion for a Preliminary Injunction, hereby state as follows:

                             I.     SUMMARY OF ARGUMENT

         Defendants West Virginia State Board of Education and Superintendent W. Clayton Burch

(both Defendants are hereinafter collectively referred to as “WVBOE”) hereby request that the

Court enter an Order denying Plaintiff’s Motion for a Preliminary Injunction against WVBOE for

several reasons. First, Plaintiff does not have standing to maintain this action against WVBOE.

WVBOE did not cause and will not cause Plaintiff to be denied participation on a West Virginia
   Case 2:21-cv-00316 Document 48 Filed 06/23/21 Page 2 of 20 PageID #: 517




public secondary school’s athletic team of her choice. Second, the issues raised by Plaintiff against

WVBOE are not ripe for judicial review until such time as WVBOE promulgates rules and

regulations pursuant to West Virginia Code § 29A-3B-1, et seq. Third, if the Court considers the

actual merits of Plaintiff’s claim alleging violation of the Equal Protection Clause, Plaintiff cannot

succeed in challenging the constitutionality of West Virginia House Bill 3293, codified at West

Virginia Code § 18-2-25d (hereinafter “H.B. 3293”), because she cannot establish that the statute

does not substantially achieve its important governmental purpose. While Plaintiff cites to and

relies on Hecox v. Little, 479 F. Supp. 3d 930 (D. Idaho 2020) in support of her request for

injunction in this case, the statute at issue in Hecox is broader than the statute in West Virginia.

Idaho’s statute specifically sets forth a mechanism for sex-based challenges which is not applicable

in this case. Fourth, Plaintiff cannot prevail on her claim for violation of Title IX because, again,

WVBOE did not cause and will not cause Plaintiff to be denied participation on the athletic team

of her choice. Should the Court consider the actual merits of the Title IX claim, prior adjudication

by the United States Department of Education’s Office for Civil Rights found a Title IX violation

when a scholastic sports policy permitted two transgender females to participate in a female track

event because said participation denied female student-athletes athletic opportunities. The law at

issue here is consistent with this prior adjudication. Therefore, WVBOE requests that Plaintiff’s

Motion for a Preliminary Injunction be denied.

                              II.     FACTUAL BACKGROUND

       Plaintiff B.P.J., by her next friend and mother, commenced this civil action on May 26,

2021, upon filing a Complaint against the West Virginia State Board of Education; Harrison

County Board of Education; West Virginia Secondary School Activities Commission; W. Clayton

Burch, in his official capacity at State Superintendent; and Dora Stutler, in her official capacity as



                                                  2
   Case 2:21-cv-00316 Document 48 Filed 06/23/21 Page 3 of 20 PageID #: 518




Harrison County Superintendent. [ECF No. 1]. Plaintiff is an 11-year-old transgender student

who will start middle school this Fall at Bridgeport Middle School in Harrison County, West

Virginia, and who plans to try out for and participate in the girls’ cross-country and track teams.

[Id.]. Plaintiff’s Complaint seeks an Order declaring that West Virginia Code § 18-2-25d violates

Plaintiff’s rights under Title IX, 20 U.S.C. § 1681, et seq., and the Equal Protection Clause of the

Fourteenth Amendment to the Constitution of the United States and enjoining its enforcement by

Defendants. [Id.]. Plaintiff also filed a Motion for a Preliminary Injunction which seeks an Order

preliminarily enjoining Defendants from enforcing West Virginia Code § 18-2-25d. [ECF Nos 2,

19]. After the filing of the Complaint, Defendant Harrison County Board of Education and

Plaintiff reached an agreement regarding Plaintiff’s participation in athletic conditioning for the

cross-country team at Bridgeport Middle School until August 2, 2021. [ECF No. 36, at *4-5].

       It is important to note that Defendants West Virginia State Board of Education and

Superintendent W. Clayton Burch did not request a bill of this nature and played no role in the

introduction and initial drafting of House Bill 3293. This bill was sponsored by Delegate Caleb

Hanna and cosponsored by Delegates Jordan Bridges, Wayne Clark, Joe Ellington, Chuck Horst,

D. Rolland Jennings, Todd Longanacre, Margitta Mazzocchi, Heather Tully, Chris Phillips, and

Adam Burkhammer. WVBOE in no way participated in the enactment of West Virginia Code §

18-2-25d. Instead, WVBOE only answered specific questions posed to it during House of

Delegates Education and Committee meetings and hearings.

                               III.   STANDARD OF REVIEW

       The Supreme Court of the United States established the standard for imposing a

preliminary injunction in Winter v. NRDC, Inc., 555 U.S. 7, 20, 129 S. Ct. 365, 374, 172 L. Ed 2d

249, 261 (2008). Winter requires parties seeking preliminary injunctions to demonstrate that (1)



                                                 3
   Case 2:21-cv-00316 Document 48 Filed 06/23/21 Page 4 of 20 PageID #: 519




they are likely to succeed on the merits, (2) they are likely to suffer irreparable harm in the absence

of preliminary relief, (3) the balance of equities tips in their favor, and (4) the injunction is in the

public interest. Id. In analyzing these facts, the United States Court of Appeals for the Fourth

Circuit requires that each preliminary injunction factor be “satisfied as articulated.” The Real

Truth About Obama, Inc. v. FEC, 575 F.3d 342, 347 (4th Cir. 2009), vacated on other

grounds, Citizens United v. FEC, 558 U.S. 310, 130 S. Ct. 876, 175 L. Ed. 2d 753 (2010), aff'd,

The Real Truth About Obama, Inc. v. FEC, 607 F.3d 355 (4th Cir. 2010) (per curiam); see also

Pashby v. Delia, 709 F.3d 307, 320-21 (4th Cir. 2013). In other words, if a party seeking a

preliminary injunction cannot satisfy one element of this standard, an injunction should not be

issued.

                                          IV.     ARGUMENT

          A.      Plaintiff lacks standing against WVBOE.

          Before the Court considers issuing a preliminary injunction against WVBOE, the Court

must determine whether it has jurisdiction over WVBOE. “It is well established that standing is a

threshold jurisdictional issue that must be determined first because ‘[w]ithout jurisdiction the court

cannot proceed at all in any cause.’” Covenant Media of N.C., LLC v. City of Monroe, N.C., 285

Fed. App’x 30, 34 (4th Cir. 2008) (quoting Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83,

94, 118 S. Ct. 1003, 140 L. Ed. 2d 210 (1998)). To establish standing, a party must meet three

requirements:

          (1) [the party] has suffered an ‘injury in fact’ that is (a) concrete and particularized
          and (b) actual or imminent, not conjectural or hypothetical; (2) the injury is fairly
          traceable to the challenged action of the defendant; and (3) it is likely, as opposed
          to merely speculative, that the injury will be redressed by a favorable decision.

McBurney v. Cuccinelli, 616 F.3d 393, 410 (4th Cir. 2010) (quoting Friends of the Earth, Inc. v.

Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81, 120 S. Ct. 693, 145 L. Ed. 2d 610 (2000)).

                                                     4
   Case 2:21-cv-00316 Document 48 Filed 06/23/21 Page 5 of 20 PageID #: 520




“The party attempting to invoke federal jurisdiction bears the burden of establishing standing.”

Miller v. Brown, 462 F.3d 312, 316 (4th Cir. 2006).

        Here, Plaintiff cannot establish that the injury alleged is “fairly traceable to the challenged

action of the defendant.” The “fairly traceable” component requires a causal connection between

the alleged injury and the defendant’s assertedly unlawful conduct. Allen v. Wright, 468 U.S. 737,

753, 104 S. Ct. 3315, 3325, 82 L. Ed. 2d 556 (1984). A plaintiff can establish a sufficient causal

connection between injury and challenged action if he/she can make a reasonable showing that the

alleged injury would not have occurred “but for” the defendant’s challenged conduct. Duke Power

Co. v. Carolina Envtl. Study Group, 438 U.S. 59, 74-75, 98 S. Ct. 2620, 2631, 57 L. Ed. 2d 595,

612 (1978).

        The injury alleged by Plaintiff in this matter is the inability to participate on an athletic

team of the gender for which she identifies. The actual enforcement of West Virginia Code § 18-

2-25d, which Plaintiff asserts results in her injury, is not and will not be by WVBOE. West

Virginia Code § 18-2-25d(d)(1) is clear that any disputes regarding its enforcement must be filed

against the enforcing body, the county board of education. As a result, under West Virginia Code

§ 18-2-25d, WVBOE has not enforced the statute against Plaintiff and it will not be the party

enforcing the statute against Plaintiff in the future.

        Plaintiff will likely assert that standing is appropriate because WVBOE has a mandatory

duty to promulgate rules to implement West Virginia Code § 18-2-25d. While at some point in the

future, WVBOE “shall promulgate rules, including emergency rules, pursuant to §29A-3B-1 et.

seq. of this code to implement the provisions of this section[,]” at no point in the future will

enforcement of West Virginia Code § 18-2-25d or rules promulgated be the responsibility of

WVBOE. This concept is not novel as WVBOE has previously promulgated one other rule relating



                                                   5
   Case 2:21-cv-00316 Document 48 Filed 06/23/21 Page 6 of 20 PageID #: 521




to participation in an extracurricular activity. This rule, commonly called the “2.0 Rule”, W. Va.

12 C.S.R. 26, WVBOE Policy 2436.10, Participation in Extracurricular Activities, provides that

“[i]n order to participate in the extracurricular activities to which this policy applies, a student must

meet all state and local attendance requirements and . . . [m]aintain a 2.0 [grade point] average.”

However, the 2.0 Rule contains no provisions regarding monitoring or enforcement. As a result,

neither WVBOE State Superintendent nor WVBOE play any role in the monitoring or enforcement

for any aspect of extracurricular athletics eligibility. Instead, monitoring and enforcement are the

responsibility of other entities (i.e. county boards of education and/or WVSSAC). Similarly, West

Virginia Code § 18-2-25d likewise confers no duty upon WVBOE to monitor or enforce this statute

even after WVBOE promulgates rules pursuant to §29A-3B-1 et. seq.

        West Virginia Code § 18-2-25d will go into effect on July 8, 2021, and WVBOE will then

enact rules in the future; however, the enforcement of the provisions of West Virginia Code § 18-

2-25d will not fall upon WVBOE. This will not change with the enactment of rules by WVBOE,

as West Virginia Code § 18-2-25d clearly contemplates a county board of education as the party

responsible with its enforcement. As a result, Plaintiff cannot meet her burden of establishing that

the alleged injury would not have occurred “but for” any past or future conduct by WVBOE. Since

Plaintiff does not have standing to sue WVBOE, the Court lacks jurisdiction and cannot enter an

injunction against it.

        B.      Plaintiff’s claims against WVBOE are not ripe for judicial review.

        Plaintiff’s claims against WVBOE are not ripe for judicial review. As with standing,

ripeness is a question of subject matter jurisdiction. See Sansotta v. Town of Nags Head, 724 F.3d

533, 548 (4th Cir. 2013). The question of whether a claim is ripe “turns on the fitness of the issues

for judicial decision and the hardship to the parties of withholding court consideration.” Pac. Gas



                                                   6
   Case 2:21-cv-00316 Document 48 Filed 06/23/21 Page 7 of 20 PageID #: 522




& Elec. Co. v. State Energy Res. Conservation & Dev. Comm’n, 461 U.S. 190, 201 103 S. Ct.

1713, 1720, 75 L. Ed. 2d 752, 763 (1983) (citation omitted). In the context of claims challenging

agency actions, the purpose of the ripeness doctrine is “to prevent the courts, through avoidance

of premature adjudication, from entangling themselves in abstract disagreements over

administrative policies, and also to protect the agencies from judicial interference until an

administrative decision has been formalized and its effects felt in a concrete way by the challenging

parties.” Abbott Labs. v. Gardner, 387 U.S. 136, 148-49, 87 S. Ct. 1507, 1515, 18 L. Ed. 2d 681,

691 (1967), abrogated on other grounds by Califano v. Sanders, 430 U.S. 99, 97 S. Ct. 980, 51 L.

#d. 2d 192 (1977). Finally, to be fit for judicial review, a controversy should be presented in a

“clean-cut and concrete form.” Miller v. Brown, 462 F.3d 312, 319 (4th Cir. 2006) (citation

omitted). This occurs when the action is “final and not dependent on future uncertainties or

intervening agency rulings.” Franks v. Ross, 313 F.3d 184, 195 (4th Cir. 2002) (citation omitted).

       Here, the only action mandated by West Virginia Code § 18-2-25d and directed at WVBOE

is to promulgate rules regarding the statute. West Virginia Code § 18-2-25d does not place a

timeframe upon the promulgation of the rules. To date, no rules have been promulgated. The

West Virginia Legislative session ended in April 2021, and the enactment of new rules requires

time for preparation, public comment, and final approval. As a result, challenging WVBOE’s

conduct in this matter is clearly not ripe for judicial review under the precedent discussed above.

There is no “final” action by WVBOE and there are no rules promulgated by WVBOE in a “clean-

cut and concrete form” for the Court to review as it relates to WVBOE. Therefore, the Court lacks

jurisdiction over WVBOE because the claims against it are not ripe for judicial review,

       C.      Plaintiff is not likely to succeed on the merits on her claim alleging violation of
               the Equal Protection Clause against WVBOE.

       Should the Court find that Plaintiff has standing to maintain this action and her claims

                                                 7
   Case 2:21-cv-00316 Document 48 Filed 06/23/21 Page 8 of 20 PageID #: 523




against WVBOE are ripe for review, Plaintiff cannot establish that she will prevail on the merits

of the claim alleging violation of the Equal Protection Clause against WVBOE. WVBOE has not

engaged in any action and will not engage in any action that deprives Plaintiff of her Equal

Protection rights. As previously discussed, the first element that Plaintiff must establish in order

for the Court to issue a preliminary injunction is that she is likely to succeed on the merits. See

Pashby, 709 F.3d at 320-21. Since Plaintiff cannot establish that she is likely to proceed on the

merits of her Equal Protection claim against WVBOE, the preliminary injunction cannot be issued

against WVBOE.

       To the extent the Court considers Plaintiff’s claim for violation of the Equal Protection

Clause as it relates to WVBOE, it must analyze whether West Virginia Code § 18-2-25d violates

the Equal Protection Clause. Here, based upon precedent of the United States Court of Appeals

for the Fourth Circuit, West Virginia Code § 18-2-25d is to be analyzed under heightened scrutiny.

See Grimm v. Gloucester Cnty. Sch. Bd., 972 F.3d 586, 618 (4th Cir. 2020). However, Grimm is

pending cert before the Supreme Court of the United States. As the dissent in Grimm noted,

because plaintiff was not “similarly situated,” then heightened review was not appropriate. See

id., 972 F.3d at 636 (Niemyer, J., dissenting). Therefore, for purposes of preserving the record in

this action, WVBOE asserts that the appropriate standard of review is rational basis. This position

is based upon two factors: First, Plaintiff was not treated differently than someone similarly

situated as her, thereby subjecting her claim to rational basis review. See Morrison v. Garraghty,

239 F.3d 648, 654 (4th Cir. 2001) (a plaintiff asserting a violation of the Equal Protection

Clause must “demonstrate that he has been treated differently from others with whom he is

similarly situated and that the unequal treatment was the result of intentional or purposeful

discrimination.”); see also Grimm, 972 F.3d at 636 (Niemyer, J., dissenting). Second, the Fourth



                                                 8
   Case 2:21-cv-00316 Document 48 Filed 06/23/21 Page 9 of 20 PageID #: 524




Circuit, in United States v. Biocic, 928 F.2d 112, 115 (4th Cir. 1991), assumed, but did not decide

that a classification based on “anatomical differences between male and female” qualifies as a

gender-based distinction in the context of the equal protection analysis. United States v. Biocic,

928 F.2d 112, 115 (4th Cir. 1991). Other jurisdictions have found that classifications based upon

anatomical differences are subject to rational basis review. See Eline v. Town of Ocean City, Md.,

452 F. Supp. 3d 270, 278 (D. Md. 2020) (citing Ways v. City of Lincoln, 331 F.3d 596, 600 n.3

(8th Cir. 2003) (finding “the higher standard would not apply because the discrimination was based

on a real physical difference between men and women’s breasts, thus men and women were not

similarly situated for equal protection purposes.”); State v. Lilley, 171 N.H. 766, 204 A.3d 198,

208 (N.H. 2019), cert. denied, 140 S. Ct. 858, 205 L. Ed. 2d 456 (2020) (finding that challenge to

ban on exposure of female but not male breasts was not a gender-based classification and applying

rational basis review)).

       Under the heightened scrutiny standard, the party defending a gender-based classification

must show that the “classification serves important governmental objectives and that the

discriminatory means employed are substantially related to the achievement of those

objectives.” Sessions v. Morales-Santana, 137 S. Ct. 1678, 1690, 198 L Ed. 2d 150, 163

(2017) (internal quotations and citations omitted). However, a law subject to heightened review

does not mandate that all gender-based classifications must fail; rather, it recognizes that

“[p]hysical differences between men and women . . . are enduring.” United States v. Virginia, 518

U.S. 515, 533, 116 S. Ct. 2264, 135 L. Ed. 2d 735 (1996). Accordingly, laws may acknowledge

the physical differences between men and women, so long as such gender-based classifications do

not “create or perpetuate the legal, social, and economic inferiority of women.” Id. 518 U.S. at

534. See e.g., Nguyen v. INS, 533 U.S. 53, 121 S. Ct. 2053, 150 L. Ed. 2d 115 (2001) (upholding



                                                9
   Case 2:21-cv-00316 Document 48 Filed 06/23/21 Page 10 of 20 PageID #: 525




law requiring unmarried citizen fathers, but not unmarried citizen mothers, to officially

acknowledge relationship to foreign-born child in order to pass United States citizenship to such

child because of biological differences between the sexes related to childbirth). In fact, the Court

should not disregard the physiological differences between men and women. Michael M. v.

Superior Court, 450 U.S. 464, 481, 101 S. Ct. 1200, 1210-1211, 67 L. Ed. 2d 437, 450 (1981).

       Moreover, with respect to laws regarding sex:

       a legislature may not “make overbroad generalizations based on sex which are
       entirely unrelated to any differences between men and women or which demean the
       ability or social status of the affected class.” Parham v. Hughes, 441 U.S. 347, 354
       (1979) (plurality opinion of STEWART, J.). But because the Equal Protection
       Clause does not “demand that a statute necessarily apply equally to all persons” or
       require “’things which are different in fact . . . to be treated in law as though they
       were the same,’” Rinaldi v. Yeager, 384 U.S. 305, 309 (1966), quoting Tigner v.
       Texas, 310 U.S. 141, 147 (1940), this Court has consistently upheld statutes where
       the gender classification is not invidious, but rather realistically reflects the fact that
       the sexes are not similarly situated in certain circumstances. Parham v. Hughes,
       supra; Califano v. Webster, 430 U.S. 313 (1977); Schlesinger v. Ballard, 419 U.S.
       498 (1975); Kahn v. Shevin, 416 U.S. 351 (1974). As the Court has stated, a
       legislature may “provide for the special problems of women.” Weinberger v.
       Wiesenfeld, 420 U.S. 636, 653 (1975).

Michael M., 450 U.S. at 469.

       When analyzing this case, the stated purpose for West Virginia Code § 18-2-25d is

“[c]lassification of teams according to biological sex is necessary to promote equal athletic

opportunities for the female sex.” W. Va. Code § 18-2-25d(a)(5). No one seriously disputes that

the State lacks an important governmental interest in promoting equal athletic opportunities for the

female sex. See Equity in Athletics, Inc. v. Dep’t of Educ., 639 F.3d 91, 104 (4th Cir. 2011) (citing

Kelley v. Bd. of Tr., Univ. of Ill., 35 F.3d 265, 272 (7th Cir. 1994)). Consistent with this purpose,

case law establishes that “males” may be excluded from participating on a sports team comprised

solely of “females.” See generally Clark v. Ariz. Interscholastic Ass’n, 695 F.2d 1126, 1131 (9th

Cir. 1982). This is because prohibiting “males” from participating on a sports team comprised

                                                   10
   Case 2:21-cv-00316 Document 48 Filed 06/23/21 Page 11 of 20 PageID #: 526




solely of “females” has been held to achieve the result of promoting equal athletic opportunities

for the female sex. Id., at 1131 (The situation here is one where there is clearly a substantial

relationship between the exclusion of males from the team and the goal of redressing past

discrimination and providing equal opportunities for women.”). The proponents of the injunction

do not request a disturbance of this understanding.

        Because “males” may be excluded from participating on a sports team comprised solely of

“females” to provide equal athletic opportunities for females, the West Virginia Legislature set

forth a law defining what constitutes a “male” and “female.” W. Va. Code § 18-2-25d. Under the

definitions in West Virginia Code § 18-2-25d, the West Virginia Legislature defined “male” as “an

individual whose biological sex determined at birth is male. As used in this section, ‘men’ or ‘boys’

refers to biological males.” W. Va. Code § 18-2-25d(b)(3). “Female” is defined to mean “an

individual whose biological sex determined at birth is female. As used in this section, ‘women’ or

‘girls’ refers to biological females.” Id. at 18-2-25d(b)(2). Proponents of the injunction do not

dispute that the definitions are factually inaccurate; or that the definitions are arbitrary; or that the

definitions are capricious; or that the definitions are not objective. Rather, proponents of the

injunction assert that the effect of these otherwise valid definitions have a discriminatory effect on

less than 1% of the United States population. See Hecox, 479 F. Supp. 3d at 977 (“less than one

percent of the population is transgender.”).

        As previously discussed, laws that relate to sex may have some discriminatory effect so

long as the discriminatory means are substantially related to the achievement of an important

governmental objective. Sessions, 198 L. Ed. 2d at 163. If States can prohibit “males” from

participating in “female” sports to promote equal athletic opportunities for females, a law defining

what constitutes a “male” and a “female” in a factual and objective manner clearly is substantially



                                                   11
   Case 2:21-cv-00316 Document 48 Filed 06/23/21 Page 12 of 20 PageID #: 527




related to achieve those objectives. In fact, West Virginia Code § 18-2-25d not only substantially

relates to achieve those objectives, but rather it directly achieves those objectives. Under West

Virginia Code § 18-2-25d, “males” is defined by the State in a manner that is not unconstitutional,

but based upon objective criteria, in that “males” cannot participate on a sports team comprised

solely of “females”, as defined by the statute. By Plaintiff’s own account, the law here has no

discriminatory effect in over 99% of the cases, as less than 1% of the United States population

identifies as a gender other than their biological sex. See Hecox, 479 F. Supp. 3d at 977 (“less

than one percent of the population is transgender.”). To strike down a law under heightened

scrutiny where the law at issue directly achieves the acknowledged important governmental

interest is without binding precedent. As a result, because West Virginia Code § 18-2-25d clearly

meets heightened scrutiny then Plaintiff is not likely to succeed on the merits.

       Because of the above, proponents of a preliminary injunction in this case attack the

motivations of some of West Virginia lawmakers regarding West Virginia Code § 18-2-25d.

However, the Supreme Court of the United States “has long recognized that ‘[inquiries] into

congressional motives or purposes are a hazardous matter,’ United States v. O'Brien, 391 U.S.

367, 383-384 (1968); Palmer v. Thompson, 403 U.S. 217, 224 (1971), and the search for the

‘actual’ or ‘primary’ purpose of a statute is likely to be elusive. Arlington Heights v. Metropolitan

Housing Dev. Corp., 429 U.S. 252, 265 (1977); McGinnis v. Royster, 410 U.S. 263, 276-277

(1973).” M. v. Superior Court, 450 U.S. 464, 469-470, 101 S. Ct. 1200, 1204, 67 L. Ed. 2d 437,

44 (1981). Here, West Virginia Code § 18-2-25d, as adopted, has a stated purposed. As a result,

this legislative purpose is entitled to great deference. Reitman v. Mulkey, 387 U.S. 369, 373-374,

87 S. Ct. 1627, 1630, 18 L. Ed. 2d 830, 833-834 (1967).




                                                 12
   Case 2:21-cv-00316 Document 48 Filed 06/23/21 Page 13 of 20 PageID #: 528




        In addition to attacking the motivations of some of West Virginia lawmakers, which is

irrelevant pursuant to precedent of the Supreme Court of the United States, proponents of the

injunction request the Court follow the United States District Court for the District of Idaho’s

decision in Hecox v. Little, 479 F. Supp. 3d 930. In Hecox, the Idaho District Court reviewed a

law passed by the State of Idaho that relates to restricting biological males from participating in

sports teams that are solely for biological females. See Idaho Code Ann. § 33-6201, et seq.

Ultimately, the Idaho District Court in Hecox enjoined the enforcement of the Idaho law. The

matter is pending on appeal before the United States Court of Appeals for the Ninth Circuit. While

the Idaho law in Hecox has some similarities, the law is not identical. The most glaring difference

is that the Idaho law creates a dispute process to determine the biological sex of a student, which

is not part of the statute at issue in this case.

        While proponents of the injunction place great reliance upon Hecox, the Court should not

blindly follow the Idaho Court for numerous reasons. First, the law at issue in Idaho is different

than West Virginia Code § 18-2-25d, particularly with regard to challenging an individual’s

gender. Second, clearly a District Court opinion from the Ninth Circuit is not binding upon the

Court, particularly when that decision is on appeal. Moreover, the Idaho District Court spent

substantial time discussing the effect of the Ninth Circuit’s decision in the Clark, 695 F.2d 1126.

Here, the Court need not fully analyze Clark, as no one disputes that “males” may be excluded

from participating on a sports team comprised solely of “females.” Because of this, the only issue

is whether the definitions of “male” and “female” as defined by the West Virginia Legislature in

West Virginia Code § 18-2-25d substantially achieve the objective of providing equal athletic

opportunities for female athletes. There can be no dispute that the definitions in West Virginia

Code § 18-2-25d achieve this result. Therefore, Hecox is inapplicable to this case.



                                                    13
   Case 2:21-cv-00316 Document 48 Filed 06/23/21 Page 14 of 20 PageID #: 529




        In sum, West Virginia Code § 18-2-25d substantially achieves the result of the important

governmental purpose of providing athletic opportunities for female athletes. No matter how

proponents of the injunction wish to argue, there is no valid dispute that the law at issue

substantially achieves the result of creating athletic opportunities for female athletes, as it prohibits

“males” from participating in “female” athletic events.. Therefore, Plaintiff cannot show a

violation of the Equal Protection Clause against WVBOE, and thus, she is not entitled to a

preliminary injunction in this case.

        D.      Plaintiff is not likely to succeed on the merits on her Title IX against WVBOE.

        Title IX provides that “[n]o person . . . shall, on the basis of sex, be excluded from

participation in, be denied the benefits of, or be subjected to discrimination under any education

program or activity receiving Federal financial assistance.” 20 U.S.C. § 1681. To prevail on a

claim under Title IX, this Court must find (1) that he was excluded from participation in an

education program "on the basis of sex"; (2) that the educational institution was receiving federal

financial assistance at the time; and (3) that improper discrimination caused him harm. Grimm,

972 F.3d at 616. Here, as explained under the standing argument above, WVBOE was not and

will not be the entity excluding Plaintiff from participation on the sports team that she chooses.

As a result, Plaintiff cannot establish a Title IX violation by WVBOE. Therefore, Plaintiff is not

likely to prevail in her Title IX claim against WVBOE.

        As for the merits of Plaintiff’s Title IX claim, the United States Department of Education’s

Office for Civil Rights (hereinafter “Office of Civil Rights”) previously found in 2020 that the

participation of two transgender individuals in a female athletic event denied female student-

athletes athletic benefits and opportunities in violation of Title IX. See Exhibit 1, Office of Civil

Rights Findings Letter regarding Connecticut Interscholastic Athletic Conference, et al., dated



                                                   14
   Case 2:21-cv-00316 Document 48 Filed 06/23/21 Page 15 of 20 PageID #: 530




May 15, 2020; Exhibit 2, Office of Civil Rights Findings Revised Letter regarding Connecticut

Interscholastic Athletic Conference, et al., dated August 31, 2020; Exhibit 3, Office of Civil Rights

Withdrawal Letter dated February 23, 2021. While the 2020 findings of the Office of Civil Rights

were withdrawn when a new administration came into power, see Exhibit 3, this back and forth

highlights the ambiguity of the position asserted by the United States as to what may constitute a

Title IX violation. These contradictory positions highlight that Title IX does not define sex and

the United States has never sought to define it through its rule-making process. But, certainly the

parties would agree that the displacement of a “female” by a “male” in an athletic competition may

constitute a violation of Title IX. The law at issue, West Virginia Code § 18-2-25d, simply

attempts to define “female” and “male” in a manner that is otherwise objective. Therefore, because

West Virginia Code § 18-2-25d seeks to “close a gap” in Title IX that exists due to a failure to

define “female” and “male”, the definition of which changes with the political party in power, it

is unclear whether there is an actual Title IX violation. Thus, it is not “likely” that Plaintiff will

succeed on the merits of her Title IX claim and preliminary injunction should be denied against

WVBOE.

       WHEREFORE, based upon the foregoing, Defendants West Virginia State Board of

Education and Superintendent W. Clayton Burch hereby pray that the Honorable Court will enter

an Order denying Plaintiff’s Motion for a Preliminary Injunction and awarding such other relief

deemed necessary and appropriate.




                                                 15
 Case 2:21-cv-00316 Document 48 Filed 06/23/21 Page 16 of 20 PageID #: 531




                                            Respectfully Submitted,

                                            DEFNDANTS WEST VIRGINIA
                                            STATE BOARD OF EDUCATION
                                            and W. CLAYTON BURCH

                                            By Counsel,

 /s/ Kelly C. Morgan
Kelly C. Morgan (WV Bar #9519)
Michael W. Taylor (WV Bar #11715)
Kristen V. Hammond (WV Bar #9727)
Bailey & Wyant, PLLC
500 Virginia Street, East, Suite 600
P.O. Box 3710
Charleston, WV 25337-3710
Telephone: 304.345.4222
Facsimile: 304.343.3133
kmorgan@baileywyant.com
mtaylor@baileywyant.com
khammond@baileywyant.com




                                       16
     Case 2:21-cv-00316 Document 48 Filed 06/23/21 Page 17 of 20 PageID #: 532




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON DIVISION

B.P.J., by her next friend and mother,
HEATHER JACKSON,

     Plaintiff,

v.                                                        Civil Action No. 2:21-cv-00316
                                                          Honorable Joseph R. Goodwin
WEST VIRGINIA STATE BOARD OF
EDUCATION; HARRISON COUNTY BOARD
OF EDUCATION; WEST VIRGINIA
SECONDARY SCHOOL ACTIVITIES
COMMISSION; W. CLAYTON BURCH, in his
official capacity as State Superintendent; and
DORA STUTLER, in her official capacity as
Harrison County Superintendent,

     Defendants.

                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of foregoing “Defendant West
Virginia State Board of Education and Superintendent W. Clayton Burch’s Response in
Opposition to Plaintiff’s Motion for Preliminary Injunction” was served upon the following
parties through the Court=s Electronic Case Filing (ECF) system on this day, June 23, 2021:



                                           Loree Stark
                   American Civil Liberties Union of West Virginia Foundation
                                          P.O. Box 3952
                                  Charleston, WV 25339-3952
                                       lstark@acluwv.org
                                      Counsel for Plaintiff

                                   Avatara Smith-Carrington
                                         Lambda Legal
                               3500 Oak Lawn Avenue, Suite 500
                                       Dallas, TX 75219
                               asmithcarrington@lambdalegal.org
                                      Counsel for Plaintiff
Case 2:21-cv-00316 Document 48 Filed 06/23/21 Page 18 of 20 PageID #: 533




                                  Carl Charles
                                  Tara Borelli
                                 Lambda Legal
                       730 Peachtree Street NE, Suite 640
                            Atlanta, GA 30308-1210
                           ccharles@lambdalegal.org
                              Counsel for Plaintiff

                              Sruti Swaminathan
                                Lambda Legal
                          120 Wall Street, 19th Floor
                            New York, NY 10005
                        sswaminathan@lambdalegal.org
                             Counsel for Plaintiff

                                 Joshua Block
                                Taylor Brown
                                Chase Strangio
                   American Civil Liberties Union Foundation
                               125 Broad Street
                            New York, NY 10004
                               jblock@aclu.org
                             Counsel for Plaintiff

                              Kathleen Hartnett
                                 Julie Veroff
                                 Cooley LLP
                        101 California Street 5th Floor
                        San Francisco, CA 94111-5800
                            khartnett@cooley.com
                             Counsel for Plaintiff

                             Elizabeth Reinhardt
                                 Cooley LLP
                        500 Boylston Street, 14th Floor
                           Boston, MA 02116-3736
                           ereinhardt@cooley.com
                             Counsel for Plaintiff

                                 Andrew Barr
                                 Cooley LLP
                           1144 15th St., Suite 2300
                           Denver, CO 80202-5686
                              abarr@cooley.com
                             Counsel for Plaintiff



                                       2
Case 2:21-cv-00316 Document 48 Filed 06/23/21 Page 19 of 20 PageID #: 534




                                  Katelyn Kang
                                   Cooley LLP
                                 55 Hudson Yards
                             New York, NY 10001-2157
                                kkang@cooley.com
                               Counsel for Plaintiff

                                 Roberta F. Green
                         Shuman McCuskey & Slicer PLLC
                                   P.O. Box 3953
                            Charleston, WV 25339-3953
                             rgreen@Shumanlaw.com
     Counsel for Defendant West Virginia Secondary School Activities Commission

                                 Susan L. Deniker
                             Steptoe & Johnson PLLC
                            400 White Oaks Boulevard
                              Bridgeport, WV 26330
                       susan.deniker@steptoe-johnson.com
    Counsel for Defendants Harrison County Board of Education and Dora Stutler

                               Douglas P. Buffington, II
                                 Curtis R. A. Capehart
                                    Jessica A. Lee
                Office of the Attorney General, State of West Virginia
                                State Capitol Complex
                                Building 1, Room E-26
                             Charleston, WV 25305-0220
                           Curtis.R.A.Capehart@wvago.gov
                       West Virginia Attorney General’s Office

                               Whitney M. Pellegrino
                                  Aria S. Vaughan
                                 Michelle L. Tucker
                                  Amanda K. Dallo
                         United States Department of Justice
                                Civil Rights Division
                         Educational Opportunities Section
                            950 Pennsylvania Ave., NW
                                 4CON, 10th Floor
                               Washington, DC 20530
                             Aria.Vaughan@usdoj.gov
                         United States Department of Justice




                                          3
Case 2:21-cv-00316 Document 48 Filed 06/23/21 Page 20 of 20 PageID #: 535




                              Lisa G. Johnston
                             Fred B. Westfall, Jr.
                            Jennifer M. Mankins
                     300 Virginia Street East, Room 4000
                           Charleston, WV 25301
                          Fred.Westfall@usdoj.gov
                       United States Attorney’s Office


                                           /s/ Kelly C. Morgan
                                          Kelly C. Morgan (WV Bar #9519)
                                          Michael W. Taylor (WV Bar #11715)
                                          Kristen V. Hammond (WV Bar #9727)
                                          Bailey & Wyant, PLLC
                                          500 Virginia Street, East, Suite 600
                                          P.O. Box 3710
                                          Charleston, WV 25337-3710
                                          Telephone: 304.345.4222
                                          Facsimile: 304.343.3133
                                          kmorgan@baileywyant.com
                                          mtaylor@baileywyant.com
                                          khammond@baileywyant.com




                                     4
